[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In the above entitled matter, the plaintiff Susan F. Mack sought a dissolution of her marriage to the defendant Edward Mack which occurred on July 18, 1987 and a division of property. There are no issue of the marriage. On March 3, 2000 the court dissolved the marriage and retained jurisdiction to enter financial orders including division of real property. Neither party seeks alimony.
The plaintiff seeks the following: sole ownership of the real property located at 17 Maltby Avenue, West Haven which is CT Page 3301 presently in the names of both the plaintiff and defendant; repayment of a loan to the defendant in the amount of $14,770.01 which was used for the renovation of real property the defendant owns at 354 Valley Street, New Haven; and $229.62 for a tax lien owed by the defendant but levied on the funds of the plaintiff.
The defendant seeks $50,000 from the plaintiff to reimburse him for the remodeling costs and labor expended for renovation of 17 Maltby Avenue, West Haven.
Both parties seeks to retain ownership of the real property they own in their own names, to wit: plaintiff's real property known as 169 Gilbert Avenue, New Haven and defendant's real property known as 354 Valley Street, New Haven.
The court orders the following:
1. The defendant shall convey to the plaintiff all his right, title and interest in and to the real property known as 17 Maltby Avenue, West Haven, Connecticut and he shall execute all deeds and other documents that are necessary to effect such transfer within 30 days. Furthermore, the defendant shall furnish the plaintiff with a general release as to all claims he may have with respect to 17 Maltby Avenue including reimbursement for costs of materials and value of his labor.
2. The debts owed by the defendant to the plaintiff in the amount of $17,677.01 and $229.62 are hereby discharged.
Berdon, J.